UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-4751


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES A. DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00032-RLV-DSC-1)


Submitted:   August 21, 2013             Decided:   September 25, 2013


Before TRAXLER, Chief Judge, and KING and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant. Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina; Kathryn Keneally, Assistant
Attorney General, Frank P. Cihlar, Criminal Appeals & Tax
Enforcement Policy Section, Gregory Victor Davis, Thomas J.
Sawyer, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant Charles Davis was convicted of willfully filing

false federal income tax returns from 1996 through 2000 and from

2004 through 2008, see 26 U.S.C. § 7206(1), and obstructing the

administration of federal tax laws, see 26 U.S.C. § 7212(a).

Davis raises various challenges to his convictions, but he does

not challenge his sentence.         We affirm.

       From 1996 through 2008, Davis was employed by US Airways as

a pilot.      Each year during that period, Davis earned between

$125,000 and $190,000.       In 1996, Davis stopped filing income tax

returns on a regular basis.           He submitted to US Airways a W-4

tax form claiming “exempt” status from federal tax withholding,

and US Airways essentially stopped withholding any income tax

from Davis’s wages.        Davis also sent numerous communications to

the Internal Revenue Service maintaining that he was not subject

to the internal revenue laws.              Davis eventually filed returns

for tax years 1996 through 2000, reporting either zero or almost

no income for each year.

       In 2008 and 2009, Davis filed income tax returns for tax

years 2004 through 2008.            For each of these tax years, Davis

attempted     to   avoid   paying    income    tax   by     relying    on   false

documents   that    indicated   significant      income     tax   withholdings.

Such   documents    included    1099-OID     forms   that    were     purportedly

issued by financial institutions such as Washington Mutual Bank,

                                       2
Alaraon    Trading      Corp.,      and   National        Financial       Services,     LLC.

Uncontroverted testimony at trial, however, established that no

such forms were ever submitted to the IRS by these financial

institutions.         By 2008, the fabricated withholding figures Davis

reported    to    the    IRS    had   grown      to    a   total     of    approximately

$2,294,862.

     The    IRS       conducted     civil    tax      examinations        of    Davis    and

assessed tax deficiencies against him for the years 1996 through

2000.     The IRS took measures to collect these deficiencies, but

Davis engaged in several tactics designed to hinder the IRS’s

collection       efforts.           For     example,       Davis      twice     initiated

bankruptcy       proceedings,       thereby      halting     the     IRS    from   taking

action to collect pursuant to the automatic stay provision.                              See

11 U.S.C. § 362.              Both times, however, Davis’s petition was

dismissed quickly when he made no effort to advance his case or

obtain relief.          Additionally, Davis purported to pay his tax

liabilities      to    the    IRS   with    fictitious       financial         instruments

drawn on non-existent accounts, and he also attempted to conceal

funds    from    the    IRS    by   using    accounts       opened     with     false    tax

identification numbers.

     Davis was charged with ten counts of willfully filing false

federal    income      tax    returns     from     1996    through     2008.       See    26

U.S.C. § 7206(1).             Counts one through five related to Davis’s

income    tax    returns      for   the     years     1996-2000,      and      counts    six

                                             3
through ten related to the years 2004-2008.                             Davis was also

charged with one count of corruptly endeavoring to obstruct and

impede    the   due     administration         of   federal    tax      laws    based    on

Davis’s filing of fraudulent IRS forms; filing of bankruptcy

petitions       “to     defeat     IRS     levies”;         submitting         fraudulent

documents       to     the   IRS     in     satisfaction           of     Davis’s       tax

deficiencies; and using false tax identification numbers to open

a bank account.        See 26 U.S.C. § 7212(a).

       During    Davis’s     initial      appearance,        the   magistrate       judge

explained the charges against Davis and the potential penalties

he faced if convicted.             The magistrate judge further explained

Davis’s right to be represented by a lawyer and that the court

would appoint counsel if Davis could not afford one.                           Davis told

the magistrate judge that he did not want the court to appoint

counsel and that he wished to represent himself.                         Although Davis

stated that he wanted “assistance of counsel,” Davis defined

this term to mean clerical or administrative help with legal

matters:    “I’m not asking for [a lawyer] to represent me. . . .

Not for [a lawyer] to represent me, but assistance. . . . I need

someone to be on the outside to . . . do my research and file

documents for me.”           J.A. 85.          Davis disclosed that he had a

“legal advisor” who was not a licensed attorney but who would

file   documents       and   perform      other     tasks    Davis      was    unable   to

perform    while      incarcerated.        Davis     argued    that      his    right   to

                                           4
“assistance       of     counsel”      required      the     court     to   appoint      his

advisor     as     his     legal       representative           because     his    advisor

performed       tasks     that    “assisted”         him   in    conducting       his    own

defense.

     The magistrate judge denied Davis’s request to have a non-

lawyer act as legal counsel and then asked several questions to

clarify whether Davis in fact wanted to waive his right to an

attorney.         Following        this       colloquy,      the      magistrate       judge

concluded      that     Davis    did    not    actually      want      an   attorney     and

wished    to     represent       himself,      and    that      his    waiver     of    legal

counsel was knowing and voluntary.

     The       magistrate       judge     also    directed       the    Federal        Public

Defender to appoint standby counsel to answer legal questions

for Davis.       Subsequently, however, a conflict developed between

standby counsel and Davis as to standby counsel’s proper role.

Davis wanted him to perform administrative tasks, but counsel

refused on the basis that his appointed role was merely to make

himself available to answer legal questions from Davis.                                   The

magistrate judge relieved standby counsel, and again instructed

Davis that the court could only appoint a trained lawyer to

represent Davis, not a layperson to provide clerical assistance

and to run errands.              The magistrate judge repeated that Davis

could choose to represent himself with standby counsel available

to answer questions or explain legal principles.                                Davis then

                                              5
stated on the record that, “I completely, intentionally, and

knowingly understand and waive an attorney.”                        J.A. 129.

      Davis    filed     a   document           purporting       to       grant      “power    of

attorney” to his advisor to file legal documents on his behalf

in the criminal case.           Concerned that this filing cast doubt on

whether Davis understood the ruling of the magistrate judge, the

government     requested       that       the    district      court       conduct       another

hearing to clarify whether Davis was knowingly and voluntarily

forgoing      the    right     to     counsel        as    required        by       Faretta     v.

California.        See 422 U.S. 806, 835 (1975).

      The district court granted the request for another Faretta

hearing, at which the district judge thoroughly explained the

charges against Davis and the criminal penalties he faced, and

advised him that a “trained lawyer would defend you far better

than you could defend yourself.”                     J.A. 155.        The district judge

admonished     Davis    that    it     would        be    “unwise     .    .    .   to   try    to

represent yourself” and that the court “would strongly urge you

not to try to represent yourself.”                         Id.      The district court

asked, “In light of the penalties that you face if you are found

guilty and . . . the difficulties of representing yourself, do

you still desire to represent yourself and give up your right to

be represented by a lawyer?”                Id.       Davis reiterated that he did

not   want    an    attorney,       and    the      district     court      concluded         that



                                                6
Davis   had    “knowingly   and    voluntarily    waived     the   right     to

counsel.”     Id.

     Prior to trial, the government moved in limine for an order

precluding Davis in part from (1) arguing to the jury that the

federal tax laws are unconstitutional or otherwise invalid; and

(2) arguing that he is not subject to the internal revenue code

based on any interpretation of the federal tax laws that he did

not actually rely upon at the time he engaged in the charged

conduct.      The district court granted the motion in a written

order that provided in pertinent part:                “[B]ecause a lack of

willfulness    is   a   defense   to   counts   one    through   ten    in   the

indictment, Defendant may offer his interpretation of the law to

the extent he actually had adopted such interpretation at the

time he committed the acts charged.”        J.A. 190.

        At trial, Davis did not actively participate.                  Whenever

it was his turn to question or cross-examine any witnesses or

otherwise participate, Davis stated: “I respectfully decline in

order to reserve my rights and privileges.”             Davis was convicted

on all eleven counts, and he received a sentence of 120 months.

     On appeal, Davis first contends that his waiver of legal

representation was not knowing or voluntary.             A defendant has a

Sixth Amendment right to defend himself in a criminal case so

long as he “knowingly and intelligently” elects to do so.                    See

Faretta, 422 U.S. at 835 (internal quotation marks omitted).                   A

                                       7
defendant who asserts the right of self-representation must do

so (1) clearly and unequivocally; (2) knowingly, intelligently,

and voluntarily; and (3) in a timely fashion.                  See United States

v. Frazier-El, 204 F.3d 553, 558 (4th Cir. 2000).                     A defendant

“should be made aware of the dangers and disadvantages of self-

representation, so that the record will establish that he knows

what   he   is   doing    and   his   choice       is   made   with   eyes   open.”

Faretta, 422 U.S. at 835 (internal quotation marks omitted).                     We

review a district court’s determination that a defendant has

waived his Sixth Amendment right to counsel de novo.                   See United

States v. Singleton, 107 F.3d 1091, 1097 n.3 (4th Cir. 1997).

The court reviews the findings of historical fact underlying the

district    court’s      determination       for   clear   error.      See   United

States v. Bush, 404 F.3d 263, 270 (4th Cir. 2005).

       Davis argues that his waiver of the right to counsel was

not knowing and intelligent because he mistakenly believed that

the Sixth Amendment right to “assistance of counsel” included

the right to an “assistant” regardless of whether such assistant

was a lawyer.      Davis argues that because he did not understand

the limits of the constitutional guarantee to the “assistance of

counsel,” he could not have knowingly and intelligently waived

such right.      Throughout Davis’s pre-trial proceedings, however,

both the magistrate judge and the district judge court corrected

Davis’s misunderstanding by instructing Davis that he did not a

                                         8
have a right to the appointment of a “person [who] is not a

lawyer” but that, if appointed, standby counsel could assist

with various practical tasks and would be available to answer

questions.

       Davis objected to the appointment of standby counsel as

well   as    full-time        legal    counsel.       Indeed,         in   each       pre-trial

proceeding,       Davis      expressly      stated    that       he    did    not      want    an

attorney.        Davis, a well-educated and successful pilot for a

major commercial airline, was advised in two separate hearings

of the potential criminal penalties he faced and the dangers of

self-representation.            Nonetheless,         Davis       stated          on    multiple

occasions that he did not want a lawyer and declared that he

“completely,       intentionally,           and      knowingly        underst[ood]            and

waive[d] an attorney.”                We have thoroughly examined the record

and,     finding        no     clear       error     in     the       district          court’s

determination          of    fact,    we   conclude       that    the      district       court

properly held that Davis understood his right to an attorney but

unequivocally, voluntarily and intelligently waived that right.

       Next, Davis contends that he was denied his right to a fair

trial under the Due Process Clause because the district court’s

ruling      on   the    government’s        motion    in    limine         had    a    chilling

effect on his ability to pursue his trial strategy.                                   We review

the district court’s ruling on a motion in limine for abuse of

discretion.        See United States v. Hornsby, 666 F.3d 296, 309

                                              9
(4th Cir. 2012).          This court “give[s] substantial deference to a

district court’s decision to exclude evidence” and will find an

abuse     of    discretion      “only    if     the   district   court   acted

arbitrarily or irrationally.”            United States v. Achiekwelu, 112

F.3d     747,    753   (4th    Cir.     1997)   (internal    quotation   marks

omitted).

       The     district    court   properly      limited    Davis’s   evidence,

explaining that “a defendant’s views about the validity of the

tax statutes are irrelevant to the issue of willfulness and need

not be heard by the jury.”              Cheek v. United States, 498 U.S.

192, 206 (1991).           The district court reasoned that “because a

lack of willfulness is a defense to [the counts charging Davis

with willfully filing materially false tax returns], [Davis] may

offer his interpretation of the law to the extent he actually

had adopted such interpretation at the time he committed the

acts charged.”         J.A. 190.      The district court made clear that

“evidence may be presented as to [Davis’s] actual, relied-upon

understanding of tax law at the relevant times.”               Id.

       Davis does not identify any error in the district court’s

ruling, and, having reviewed the record, we likewise perceive no

error.       Moreover, the district court’s ruling clearly allowed

Davis to pursue his purported trial strategy of “demonstrat[ing]

that, based upon his own interpretations of [the] tax code, he

had a good faith belief that his filings were accurate.”                  Brief

                                         10
of   Appellant    at     28.     The    district      court      stated   its   ruling

clearly   and    unambiguously,         and    Davis’s     professed      failure    to

understand the district court’s ruling affords him no basis for

relief.

      Finally,     Davis       contends        that   we      should      vacate    his

convictions      and   dismiss    the     indictment       for    lack    of    subject

matter jurisdiction based on the fact that the indictment was

not signed by the foreperson.                  The Western District of North

Carolina follows the practice of redacting the signature of the

grand jury foreperson.           Davis received a copy of the redacted

indictment.      He does not suggest that the indictment failed to

adequately inform him of the charges, nor does he explain how

the absence of the foreperson’s signature prejudiced him.

      Even if we assume the unredacted version of the indictment

does not bear the foreperson’s signature, this argument is of no

avail to Davis.          It is true that under the Federal Rules of

Criminal Procedure, the foreperson of a grand jury must “sign

all indictments.”        Fed. R. Crim. P. 6(c).            But because this duty

is only ministerial, the foreperson’s failure to sign will not

invalidate the indictment.             See Hobby v. United States, 468 U.S.

339, 345 (1984).         “[T]he absence of the foreman’s signature is a

mere technical irregularity that is not necessarily fatal to the

indictment.”       Id.     The lack of a signature has been roundly

rejected as a basis for invalidating an indictment.                        See, e.g.,

                                          11
United   States    v.    Morse,    613     F.3d    787,   793    (8th    Cir.   2010);

United States v. Willaman, 437 F.3d 354, 360-61 (3d Cir. 2006);

United States v. Irorere, 228 F.3d 816, 830-31 (7th Cir. 2000).

      Davis attempts to revive this losing argument by contending

that the foreperson’s signature is missing because the case was

never actually presented to a grand jury and a grand jury never

actually   issued       an   indictment.          Davis   claims   the    government

simply filed the indictment without going through the grand jury

process.        Davis    fails    to     identify     anything     in    the    record

suggesting that the indictment is not bona fide or that the

government      knowingly     filed    a    document      that   is     not    what   it

purports to be.      We reject this frivolous argument.

      For the foregoing reasons, we affirm Davis’s convictions.

We   dispense    with    oral     argument      because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                           12